DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claims 1 and 13 and newly submitted claim 24 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination as claimed does not require the controller configured to control the operation of the spray system to adjust the spray characteristics of the at least one spray nozzle to control the spray as claimed in original claims 1 or 13.  The subcombination has separate utility such as by itself.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
Claims 1-14, 16-18, 21, 22 and 24 are pending, claims 15, 19, 20 and 23 having been cancelled and claim 24 having been newly added and withdrawn as discussed above.  Applicant's response filed November 1, 2021 is acknowledged.
Claims 1-14, 16-18, 21 and 22 will be examined on the merits.
Applicant’s responses to the Requests for Information are acknowledged.

Priority
Applicant’s acknowledgment that the present application is a Continuation and not a Divisional is acknowledged.
Applicant’s amendments to the claims and responses to the Requests for Information appear to address the priority issues.

Claim Objections
Claim 9 is objected to because of the following informalities:  line 3 recites “surface and and the…”  One of the “and” recitations should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 16-18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “an adjacent surface” in line 2 and “an adjacent surface” in line 4.  It is unclear whether the adjacent surface in line 4 is the same adjacent surface in line 2.  For purposes of examination, the claim will be interpreted as “the adjacent surface” in line 4.  Appropriate correction is required.
Claims 14, 16-18 and 22 are rejected for depending on rejected claim 13.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-12 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,502,765 to CHASE in view of U.S. Patent No. 3.391,701 to Richardson et al. and US 2008/0223405 to Allaire. 
As to claim 1, Chase teaches a fluid spray system (col 3 ln 28-51) comprising: a plurality of spray nozzles spaced apart on a bar fixed in position in relation to an adjacent surface that moves relatively laterally to the at least one spray nozzle (see, e.g., Fig. 4A; col 2 ln 43-54 and col. 5, lines 42-62), and wherein the distance of the adjacent moving surface from the plurality of spray nozzles varies as the surface moves, the plurality of spray nozzles producing a spray coverage of a fluid across the adjacent 
Chase discloses that the nozzles are located on an upper portion of a gantry, but does not explicitly disclose that the nozzles are provided on a spray bar.  Use of a spray bar to supply water to nozzles on the spray bar in a car wash assembly is known in the art (see, e.g., Richardson col. 2, lines 17-20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chase to use a spray bar to deliver water to the spray nozzles provided on the spray bar as disclosed by Richardson and the results would have been predictable (supply water to a plurality of nozzles in a car wash) (see MPEP 2143(I)(A) where combining prior art elements according to known methods to yield predictable results is prima facie obvious and since all of the prior art elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions).  Furthermore, it is noted that Richardson also discloses that the spray nozzles are spaced apart on the spray bar (see Richardson Fig. 1).
While the combination of Chase and Richardson does not explicitly disclose that the spray nozzles are each individually movable, it is known in the art to control the spray nozzles in a vehicle spray system individually (see Allaire Fig. 7 and paragraph [0064]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chase to control the nozzles individually as disclosed by Allaire and the results would have been predictable (better control of the washing apparatus as is known in the art).
Regarding the recitation “each being individually movable to produce a variable spray pattern that travels on the surface an amount producing a variable spray coverage,” as discussed above, the combination of Chase, Richardson and Allaire discloses individually movable spray nozzles, and it is noted that each spray nozzle is fully capable of producing a variable spray pattern that travels on the surface an amount producing a variable spray coverage since each nozzle is individually movable.
Regarding the recitation “to vary the spray coverage of each of the plurality of spray nozzles in real time as the adjacent surface moves relative to the plurality of spray nozzles based on the information on the varying distance of the adjacent moving surface from the plurality of spray nozzles,” it is noted that Applicant has amended the claim such that the claim no longer requires “a controller configured to control the operation of the spray system.”  Since the claim no longer requires a controller configured to control the system, the recitation “to vary the spray coverage…” is considered an intended use, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The combination of Chase, Richardson and Allaire discloses that each of the plurality of nozzles can be individually controlled and as such, each of the plurality of nozzles is fully capable of varying the spray coverage of each of the plurality of spray nozzles in real time as the adjacent surface moves relative to the plurality of spray nozzles based on the information on the varying distance of the adjacent moving surface from the plurality of nozzles.
As to claim 2, as discussed in the above rejection to claim 1, the combination of Chase, Richardson and Allaire disclose that the plurality of spray nozzles are individually movable.  The recitation “to vary the spray pattern from each nozzle to substantially maintain a predetermined overlap of spray coverage between adjacent nozzles” is considered an intended use that does not result in a 
As to claim 3, as discussed in the above rejection to claim 1, the combination of Chase, Richardson and Allaire disclose that the plurality of spray nozzles are individually movable where it is further noted that Chase teaches the spray geometry of the fluid from the at least one nozzle is adjustable (see Chase col. 6, lines 18-36). The recitation “to adjust the spray geometry of fluid from each of the plurality of spray nozzles individually” is considered an intended use that does not result in a structural difference because, as discussed above, the claims no longer require the controller configured to control the operation of the spray system according to the recited use.
As to claim 4, as discussed in the above rejection to claim 1, the combination of Chase, Richardson and Allaire disclose that the plurality of spray nozzles are individually movable where it is further noted that Chase teaches the spray system includes a sensor to measure the width of a surface being cleaned (col 6 ln 18-36; col 7, line 50 – col 8, line 19).  The recitation “at least one spray nozzle is moved to individually vary the spray coverage of the at least one spray nozzle based on the width of the surface” is considered an intended use that does not result in a structural difference because, as discussed above, the claims no longer require the controller configured to control the operation of the spray system according to the recited use.
As to claim 5, as discussed in the above rejection to claim 1, the combination of Chase, Richardson and Allaire disclose that the plurality of spray nozzles are individually movable where it is further noted that Chase teaches the spray system includes a sensor to measure the length of the surface being cleaned (col 6 ln 18-36; col 7, line 50 – col 8, line 19; col 9 ln 50-68).  The recitation “at least one spray nozzle is moved to individually vary the spray coverage of the at least one spray nozzle based on the length of the surface” is considered an intended use that does not result in a structural 
As to claim 8, the recitation “wherein the plurality of nozzles are each moved to adjust the spray coverage of each individual spray nozzle to be wider or narrower” is considered an intended use that does not result in a structural difference because, as discussed above, the claims no longer require the controller configured to control the operation of the spray system according to the recited use.
As to claim 9, the combination of Chase, Richardson and Allaire disclose that the plurality of spray nozzles are movable to produce a spray that traverses a portion of the surface (see Chase col 6 ln 18-36; col 7, line 50 – col 8, line 19; col 9 ln 50-68; Allaire Fig. 7 and paragraph [0064]).  Regarding the recitation “the plurality of spray nozzles are moved to substantially maintain the speed at which the spray traverses the surface in real time as the distance to the surface varies,” said recitation is considered an intended use that does not result in a structural difference because, as discussed above, the claims no longer require the controller configured to control the operation of the spray system according to the recited use.
As to claim 10, the recitation “the plurality of spray nozzles are oscillated over a predetermined angle and the predetermined angle is varied in real time inversely proportional to the varying distance of the surface” is considered an intended use that does not result in a structural difference because, as discussed above, the claims no longer require the controller configured to control the operation of the spray system according to the recited use.
As to claim 11, the combination of Chase, Richardson and Allaire disclose that at least one of the plurality of spray nozzles are fully capable of being moved to produce different spray coverage than at least one other spray nozzle (see Allaire Fig. 7 and paragraph [0064] where the nozzles are individually movable and as such can produce a different spray coverage than another nozzle).
 As to claim 12, the combination of Chase, Richardson and Allaire discloses that the plurality of spray nozzles are fully capable of being moved in a linear, a circular, oval, spiral or z shaped pattern movement (see Chase col. 6, lines 7-16 and 37-51).
As to claim 21, the recitation “the plurality of spray nozzles are independently oscillated over a predetermined variable angle in real time as the distance to the surface varies” is considered an intended use that does not result in a structural difference because, as discussed above, the claims no longer require the controller configured to control the operation of the spray system according to the recited use.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,502,765 to CHASE in view of U.S. Patent No. 3.391,701 to Richardson et al. and US 2008/0223405 to Allaire as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2002/0002989 to Jones. 
Chase, Richardson and Allaire are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 6, the combination of Chase, Richardson and Allaire does not explicitly disclose that the pressure of the fluid from the plurality of spray nozzles is variable.  Jones discloses a similar vehicle fluid spray system wherein the pressure of the spray is variable (see Jones paragraph [0006]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chase/Allaire to have the pressure of the spray variable in order to allow for the operator to have more control over the desired wash fluid and pressure for use during different portions of a vehicle wash cycle (see Jones paragraph [0006]).  The recitation “in real time and adjusted based on the varying distance to the surface” is considered an intended use that does not result in a structural difference because, as 
As to claim 7, the recitation “wherein the impact force of the fluid on the surface is substantially maintained as the distance to the surface varies” is considered an intended use that does not result in a structural difference because, as discussed above, the claims no longer require the controller configured to control the operation of the spray system according to the recited use.

Claims 13, 16, 18 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,502,765 to CHASE in view of US 2008/0223405 to Allaire. 
As to claim 13, Chase teaches a fluid spray system (col 3 ln 28-51) comprising: a plurality of spray nozzles positioned a distance from an adjacent surface that are movable to produce a spray pattern that traverses a portion of the adjacent surface to provide a spray coverage, wherein the adjacent surface moves relatively laterally to the plurality of spray nozzles and wherein the distance of the moving surface from the at least one spray nozzle varies (see Chase col. 2, lines 43-54, col. 4, line 48 – col. 5, line 3, col. 6, lines 7-16 and col. 7, line 50 – col. 8, line 19), at least one sensor that provides information on the varying distance of the plurality of spray nozzles from the surface (see Chase col 7, line 50 – col 8, line 19), and the plurality of spray nozzles are fully capable of being moved to vary the spray pattern in real time based on the varying distance of the plurality of spray nozzles from the surface to substantially maintain the speed at which the spray traverses the surface (see Chase col 6 ln 7-16 and col 7, line 50 – col 8, line 19).
While Chase does not explicitly disclose that the spray nozzles are each individually movable, it is known in the art to control the spray nozzles in a vehicle spray system individually (see Allaire Fig. 7 and paragraph [0064]).  It would have been obvious to one of ordinary skill in the art at the time of the 
Regarding the recitation “to vary the spray pattern from each of the plurality of spray nozzles in real time based on the varying distance of the plurality of spray nozzles from the surface to substantially maintain the speed at which the spray traverses the surface,” it is noted that Applicant has amended the claim such that the claim no longer requires “a controller configured to control the operation of the spray system.”  Since the claim no longer requires a controller configured to control the system, the recitation “to vary the spray coverage…” is considered an intended use, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The combination of Chase and Allaire discloses that each of the plurality of nozzles can be individually controlled and as such, each of the plurality of nozzles is fully capable of varying the spray pattern from each of the plurality of spray nozzles in real time based on the varying distance of the plurality of spray nozzles from the surface to substantially maintain the speed at which the spray traverses the surface (see Chase col. 6, lines 7-16 and 37-51).
As to claim 16, the combination of Chase and Allaire disclose that the plurality of spray nozzles are individually movable and thus is fully capable of producing a variable spray pattern (see Allaire Fig. 7 and paragraph [0064] where the nozzles are individually movable and as such can produce a different spray pattern than another nozzle).
As to claim 18, the recitation “the plurality of spray nozzles are operable to substantially maintain the spray coverage from each spray nozzle in real time as the distance to the surface varies” is considered an intended use that does not result in a structural difference because, as discussed above, 
As to claim 22, the recitation “the spray pattern of each nozzle is varied to substantially maintain an amount of overlap of spray coverage between adjacent nozzles as the distance to the surface varies” is considered an intended use that does not result in a structural difference because, as discussed above, the claims no longer require the controller configured to control the operation of the spray system according to the recited use.


Claims 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,502,765 to CHASE in view of US 2008/0223405 to Allaire as applied to claim 13 above, and further in view of U.S. Patent App. Pub. No. 2002/0002989 to Jones. 
Chase and Allaire are relied upon as discussed above with respect to the rejection of claim 13.
As to claim 14, the combination of Chase and Allaire does not explicitly disclose that the pressure of the spray from the plurality of spray nozzles is variable.  Jones discloses a similar vehicle fluid spray system wherein the pressure of the spray is variable (see Jones paragraph [0006]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chase/Allaire to have the pressure of the spray variable in order to allow for the operator to have more control over the desired wash fluid and pressure for use during different portions of a vehicle wash cycle (see Jones paragraph [0006]).  The recitation “substantially maintain the impact force of the sprayed fluid on the surface in real time based on the varying distance the plurality of spray nozzles are from the surface” is considered an intended use that does not result in a structural difference because, as discussed above, the claims no longer require the controller configured to control the operation of the spray system according to the recited use.
As to claim 17, the combination of Chase and Allaire does not explicitly disclose that the plurality of spray nozzles are individually movable to provide a spray coverage from each spray nozzle that is narrower or wider.  Jones teaches that the spray pattern and pressure, which would change the width of the spray, is controlled to maintain a desired impact force (see Jones paragraph [0006], [0009] and [0031]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chase/Allaire to have nozzles that are capable of varying the geometry of the spray pattern or the pressure of the spray as taught by Jones with reasonable expectation of success to allow for the operator to have more control over the desired wash fluid and pressure (see Jones paragraph [0006]).  The recitation “to provide a spray coverage from each spray nozzle that is narrower or wider” is considered an intended use that does not result in a structural difference because, as discussed above, the claims no longer require the controller configured to control the operation of the spray system according to the recited use.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because Applicant’s amendments have removed the recitation of the controller configured to control the operation of the spray pattern.  As discussed above, by removing the controller from the claim recitations, much of the claim recitations are now considered intended use recitations (the specific claim recitations are addressed in the claim rejections above).  The cited references disclose the structural recitations and limitations and thus are considered as disclosing the claim elements of the system/apparatus claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DOUGLAS LEE/Primary Examiner, Art Unit 1714